PER CURIAM.
We affirm the trial court’s probation revocation order. The court orally found that Miller breached condition (1) by failing to file a monthly report, and condition (5) by violating a law while remaining at liberty. The order, however, recites that he only breached condition (1). We therefore remand the cause with directions to amend the order or the oral finding in order that *456they confirm with each other and with the intent of the court.
AFFIRMED and REMANDED.
HOBSON, A.C.J., and DANAHY and CAMPBELL, JJ., concur.